DETAILED ACTION
The following Office action concerns Patent Application Number 16/800,615.  Claims 2-4, 7-17, 20 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 9-15 are rejected under 35 U.S.C. § 112(b) because the term “the microwave radiation” lacks antecedent basis.  MPEP § 2173.05(e).
Claims 10-16 are rejected under 35 U.S.C. § 112(b) because the term “the PVA/graphene nanocomposite” lacks antecedent basis.  MPEP § 2173.05(e).
Claim 17 is rejected under 35 U.S.C. § 112(b) because the term “the microwave radiation” lacks antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 


Claims 3, 4, 8, 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Zhamu et al (US 2017/0166722) in view of Joshi et al (Nanotechnology, Vol. 24, 2013, 455705). 
Zhamu et al teaches a method of making a graphene-polymer composite including the steps of mixing polymer and graphene nanoplatelets in a solvent and removing the solvent by evaporation or spray drying (par. 27, 33).  The dried product has the form of a coating or film (par. 33).  The amount of graphene in the graphene-polymer composite is 0.01-80 % by weight (par. 76).  When the amount of graphene is 1 %, the ratio of polymer to graphene is 99:1.  The polymer includes polyvinyl alcohol (par. 67).  The solvent must be suitable for dissolving the polymer (par. 27).  The graphene nanoplatelets have a thickness of up to 100 nm and a length of 200 nm to 20 µm (par. 87).  Assuming a thickness of 100 nm, the aspect ratio is 2-200. The composite is used for electromagnetic interference shielding (par. 19).
Zhamu et al does not teach that the solvent includes water.
However, Joshi et al teaches a method of making a graphene-polyvinyl alcohol composite film wherein the solvent for the 
Zhamu teaches that the solvent must be suitable for the polymer (par. 27).  Joshi et al teaches that water is a solvent for polyvinyl alcohol (section 2.1).  A person of ordinary skill in the art would have been motivated by design need for a solvent for polyvinyl alcohol to combine the water solvent of Joshi et al with the method of Zhamu et al in order to obtain a suitable solvent for dissolving polyvinyl alcohol. 
Zhamu et al teaches that the composite is used for EMI shielding, but Zhamu is silent regarding the actual shielding effectiveness.  However, the combination of teachings from Zhamu and Joshi has rendered obvious the instantly claimed method of making a polyvinyl alcohol-graphene film, including the amounts of each component.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed EMI shielding effectiveness to naturally arise in the composite film of Zhamu in view of Joshi.
Regarding claim 8, it would have been obvious to a person of ordinary skill in the art to perform solvent evaporation or drying at room temperature, which is about 20-25 °C, and at atmospheric pressure.  The amount of time required for evaporation or drying of the solvent would have been determined by routine experimentation.  A time period of 3-7 days would have been obvious to a person of ordinary skill in the art.
Regarding claim 16, Zhamu et al does not teach an electrical conductivity of 0.029-0.050 S/cm.  However, the combination of teachings from Zhamu and Joshi has rendered obvious the instantly claimed method of making a polyvinyl alcohol-graphene film, including the amounts of each required component.  Therefore, it is reasonable that a person of ordinary skill in the art would expect the claimed electrical conductivity to naturally arise in the composite film of Zhamu in view of Joshi.
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhamu et al in view of Joshi et al and Miyoshi et al (US 2004/0211941).
Zhamu in view of Joshi teaches a method of making a graphene-polyvinyl alcohol composite as described above.  Zhamu in view of Joshi does not teach the molecular weight of the polyvinyl alcohol.

Zhamu teaches polyvinyl alcohol but is silent regarding molecular weight.  A person of ordinary skill in the art would have been motivated by design need to combine the molecular weight of Miyoshi with the method of Zhamu in view of Joshi in order to include polyvinyl alcohol having a molecular known to be useful for forming a film for electromagnetic interference shielding.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over Zhamu et al in view of Joshi et al and further in view of Drysdale et al (US 2011/0218316).
Zhamu in view of Joshi teaches a method of making a graphene-polymer composite as described above.  Zhamu in view of Joshi does not teach degassing the mixture.
However, Drysdale teaches a method of making a polymer film comprising solution casting, degassing and drying (par. 95-96). 
Zhamu teaches forming a film by solution casting (par. 33).  Drysdale teaches forming a film by solution casting including degassing and drying to remove solvent.  It would have been obvious to a person of ordinary skill in the art to combine the degassing and drying steps of Drysdale with the method of Zhamu in view of Joshi in order to obtain a purified film.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi, can be reached at 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        March 5, 2021